TiMLiN, J.
(dissenting). This case turns upon the construction of sec. 1565ti, Stats., otherwise ch. 484, Laws of 1907. But it is not a suit for construction of the statute. The point at issue is whether the plaintiff in error has been proven guilty. The construction of the statute is before us only so far as it is involved in the question of the guilt or innocence of the accused under the pleadings and evidence.
The instant case differs someAvhat from State ex rel. Marvin v. Larson, 153 Wis. 488, 140 N. W. 285. The latter was a suit in equity in which it was established by findings of the trial court that prior to the license there in question the city had issued licenses in number more than one for each 250 persons. Also that the number of licenses outstanding on June 30, 1907, was 154. Six of these places were thereafter used and kept for other purposes and three other places torn down and destroyed and not rebuilt, thus leaving not to exceed 145 places which had licenses on June 30, 1907. *559After 148 licenses were granted by one resolution, tbe council by separate resolution granted a license to John J. Murphy, by another separate resolution a license to Jos. E. Ku-jawa, making 150 licenses, and then by separate resolution granted the license in question and thereafter granted two ‘other licenses for two old places for which licenses were in force for the year ending July 1, 1907. These facts appear from the findings but are not noticed in the opinion of this court, but they demonstrate that at the time license was issued to Larson the city had exhausted its power to issue licenses.
After mature reflection I am convinced that nothing is gained in the way of interpretation by creating or imagining several classes of cities affected by this act. It is commonplace that classification is easy and interminable, and we should not deceive ourselves into the belief that we have gained a step forward in the solution of a problem because we have achieved the easy but often unhelpful step of segregation of a class. Again, so far as classification rests on the fact that the city had on June 30, 190V, more retail liquor licenses issued and outstanding than one for every 250 persons, La Crosse in the case mentioned and Milwaukee in the instant case would be in the same class. We must constantly keep in mind that the city council is not by this act obligated to issue license to any person or place.
In State ex rel. Marvin v. Larson, supra, this court agreed upon a construction of the statute in question substantially to the effect that a city might exceed the limitation of one license .to 250 persons only in ease'such additional licenses were within the number in force and outstanding on June 30, 1907, and only t,o applicants proposing to conduct the retail liquor business at a place licensed on June 30, 1907, except in cases where the owner had refused to lease his premises for saloon purposes, or in case of the destruction of the premises .by fire* or by the elements, or in case where the license of such former place is refused by operation of law, or in case where *560by the provisions of said ch. 484, .limiting the licenses to one for every 250 persons, the license is refused. In these four cases licenses might be issued for some other location. The statute is difficult of interpretation, but this seems to me a fair interpretation considering all its provisions. We have there the several commands: (1) retail liquor licenses are limited in number to one for each 250 inhabitants; (2) in places where a greater number of licenses than above allowed have been in force, etc., on June 30, 1907, the number then in force may be thereafter issued; (3) licenses shall be granted or issued for those places for which licenses were granted or issued on June 30, 1907, except in four specified instances; (4) in these last four instances license may be issued or granted to some other location and to “a person,” not necessarily to a former licensee.
It is manifest that these commands cannot all be complied with unless we give “places” priority of choice or the first call for a license. If there are the same places in existence as were licensed on June 30, 1907, all desiring a license, no owners refusing to lease for such purpose, no place destroyed by fire or the elements, no place refused by operation of law or under the provisions of ch. 484, supra, and each place is represented by a person of proper character, such places fix and limit the number of licenses that may be issued. Where any of these places drop out of the saloon business by reason of any or either of these four enumerated causes, the number of licenses which may be issued is not thereby diminished. But where any of the places licensed on June 30, 1907, drops out of the retail liquor business for any cause not covered by either of the four enumerated causes aforesaid, the number of licenses in excess of one for each 250 persons which can be lawfully issued is diminished accordingly. This follows from the rule expressio unim exclusio alterius. In no case can the number of licenses issued exceed those in force on June 30, 1907, and in case those in force on the latter date *561were pqual to or less than one for each 250 persons, no license can issue in excess of one for each 250 persons. This construction follows from the fact that places are fixed, definite, and ascertainable and are described as entitled to a license, not necessarily to the same persons who held a license at that place on June 30, 1907, but to some qualified person, while •'‘persons” must in all cases possess the qualifications prescribed in sec. 1548, Stats., namely, they must be such persons as the common council deem-proper to conduct such business. In other words, an existing place presenting a competent applicant may have the refusal of a liquor license unless it is eliminated by some one of the four causes specified. To restate this: When a place is eliminated for some cause not specified, the -number of licenses which' the council may issue in excess of one for each 250 persons is reduced, but when a place is eliminated for one of the specified causes such number is not reduced. Whether'the city- had on June 30, 1907, licenses outstanding in excess of one for each 250 persons, equal to one for each 250 persons, or less than that, places not eliminated from the eligible list presenting a competent applicant ought to be first considered, and provided the council decides to grant that number of licenses and a competent ap • plicant is presented must issue first to the old places.
In State ex rel. Marvin v. Larson, supra, it was established that the license there in question was issued after the council had issued licenses amounting to more than one for every 250 persons, while in the instant case no such concession is made, but the council issued at one and the same time 1,822 licenses, among which was the defendant’s license. This exceeded the number of licenses which the city would be authorized to grant at the ratio of one to every 250 persons, which according to the United States census of 1910, of which we take judicial notice, would have been 1,496. The population of Milwaukee at that time was 373,857. Some 'additional territory was included within the city limits, but *562the proof is defective in not showing the census population of this additional territory, and we are unable to take judicial notice thereof because we are not informed when the city limits were extended or what complete census precincts, if any, were so brought into the city. If the words in this statute, “the last preceding state or national census,” mean that last preceding the enactment of the statute in question instead of that last preceding the issue of the license, we would be thrown back on the national census of 1900, and in that case, at the ratio of one license to each 250 persons, the number of licenses would be about 1,460. I am inclined to think the statute refers to the national census next preceding the issue of the license, because an increase in population is mentioned which could only be ascertained from the census next preceding the time of issuing the license. There could be no increase if we were obliged to go back to the national census next preceding the enactment of the statute. So that among these 1,822 licenses issued in one batch there were at least 1,460 or 1,496 valid licenses. Which were valid and which invalid? The only proof offered tending to show that the license of the accused was invalid was to the effect that he was not a licensed retail liquor dealer in 1907 and there was no saloon at his place at that time. There was no evidence showing or tending to show how many of the places licensed in 1907 were discontinued by either of the four causes mentioned. There were issued and outstanding in Milwaukee on June 30, 1907, 2,172 retail liquor licenses, and in the territory since legally annexed to this city fifty-two of such licenses, making 2,224. I have some doubt whether by annexation of territory the city acquired the power to issue fifty-two licenses additional to those outstanding in the city on June 30, 1907." The statute does not expressly provide for such condition, but this phase of the case was not argued and is not relevant to the guilt or innocence of the accused, so I merely suggest the doubt. But taking the *563smaller number, 2,172, bow many of these were eliminated during the six years between Jun,e. 30, 1907, and June 30, 1913, for causes not specified in the statute in question? How many were eliminated for some one of the four specified causes ? The evidence is silent on these points. If the old places requesting a license plus the old places eliminated or discontinued by reason of any one of the four specified causes equaled 1,822, then all the licenses issued in one bunch, including that of the accused, are valid.'' If an excessive number of licenses were issued by this issue of 1,822 licenses, how can we say that plaintiffs license- is among the invalid excess ? The statute does not say that when the place has lapsed the license must issue to any former licensee, and it does say that the license may be issued to some place other than that eliminated for one of the four causes specified. If no place has been eliminated during these six years for a cause other than one of the four specified causes, the city is entitled to issue 2,172 licenses at least, first to old places, and if there are not so many old places because of some dropping out for either one of the four specified causes, then to new places altogether equal in number to the number of old places remaining plus the number of old places so dropped out. • The statute seems to be clear upon the latter point. Therefore, without evidence that there were 1,822 old places remaining out of the 2,172 places licensed on June 30, 1907, and without evidence that there was no case where a former location had dropped out for any one of the four specified causes, no case is made out against the accused, because we must presume that his license was issued in lieu of a license outstanding on June 30, 1907, in a case where some old location or place was no longer eligible for a license because of some one or more of the four specified causes.' It follows that the invalidity of the license in question has not been established. This should reverse the judgment QÍ conviction for lack of evidence to support it.